Name: COUNCIL REGULATION (EC) No 3127/93 of 5 November 1993 allocating, for 1993, catch quotas between Member States for vessels fishing in Estonian waters
 Type: Regulation
 Subject Matter: political geography;  fisheries;  economic geography;  political framework
 Date Published: nan

 13 . 11 . 93 Official Journal of the European Communities No L 280/7 COUNCIL REGULATION (EC) No 3127/93 of 5 November 1993 allocating, for 1993, catch quotas between Member States for vessels fishing in Estonian waters Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities (3), THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 thereof, Having regard to the proposal from the Commission , Whereas, in accordance with the procedure provided for in Agreement of fisheries relations between the European Economic Community and the Republic of Estonia (2), and in particular Articles 3 and 6 thereof, the Community and Estonia have held consultations concerning their mutual fishing rights for 1993 and the management of common biological resources ; Whereas, in the course of these consultations, the delega ­ tions of the Community and Estonia agreed to recom ­ mend to their respective authorities that certain catch quotas for 1993 should be fixed for the vessels of the other Party ; Whereas the necessary measures should be taken to implement, for 1993 , the results of the consultations held between the aforesaid delegations ; Whereas, in order to ensure their efficient management, catch possibilities available should be allocated among the Member States as quotas in accordance with Article 8 of Regulation (EEC) No 3760/92 ; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by HAS ADOPTED THIS REGULATION : Article 1 Vessels flying the flag of a Member State are hereby authorized until 31 December 1993 to make catches within the quota limits set out in the Annex in waters falling within the fisheries jurisdiction of Estonia. Article 2 1 . The financial contribution provided for in Article 7 of the Fisheries Agreement with Estonia shall be set for the period referred to in Article 1 of this Regulation at ECU 177 340, payable to an account designated by Estonia. 2 . The financial contribution provided for in Article 8 of the Agreement shall be set for the period referred to in the said Article 1 at ECU 20 000, payable to an account designated by Estonia . 3 . The Estonian authorities shall inform the Commu ­ nity of the way the contributions referred to in paragraphs 1 and 2 are used at the latest nine months after payment of same. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 November 1993 . For the Council The President E. TOMAS (') OJ No L 389, 31 . 12 . 1992, p. 1 . (2 OJ No L 56, 9 . 3 . 1993, p. 1 . (3) OJ No L 207, 29 . 7 . 1987, p. 1 . Regulation as amended by Re ­ gulation (EEC) No 3483/88 (OJ No L 306, 11 . 11 . 1988 , p. 2.) No L 280/8 Official Journal of the European Communities 13 . 11 . 93 ANNEX Allocation of Community catch quotas in Estonian waters for 1993 Species ICES Division Community Quotas allocatedcatch quotas (') to Member States (') Cod III d 100 Herring III d 2 000 Salmon III d 2 000 Sprat III d 2 000 Denmark 70 Germany 30 Denmark 1 140 Germany 860 Denmark 1 800 Germany 200 Denmark 1 580 Germany 420 (') Quotas are expressed in tonnes fresh round weight, except for salmon, where they relate to numbers of individual fish.